         Case 2:20-cv-01338-AB Document 47 Filed 08/12/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAW OFFICES OF BRUCE J.                     :
CHASAN, LLC, et al.,                        :
          Plaintiffs,                       :         CIVIL ACTION
                                            :         No. 2:20-cv-01338-AB
           v.                               :
PIERCE BAINBRIDGE BECK                      :
PRICE & HECHT, LLP, et al.,                 :
           Defendants.                      :


                                        ORDER

      AND NOW, this 12th day of August, 2020, the Motion for Leave to File a Surreply (ECF

No. 41) is GRANTED and the attached surreply brief (ECF No. 41-1) is DEEMED FILED.



                                         ___s/ANITA B. BRODY, J.______
                                         ANITA B. BRODY, J.




Copies VIA ECF 08/12/2020
